Title: To John Adams from Edward Everett, 7 September 1820
From: Everett, Edward
To: Adams, John


				
					Dear Sir
					Cambridge Sept. 7. 1820.
				
				I have just received Your favor of the 2d instant, inclosing the letter from Mr. Jefferson. I hasten to present You my grateful acknowledgements, for Your kindness in Communicating this interesting letter, & for the flattering expressions, with which You do me the honor to accompany it. As soon as I am able to give Mr. Jefferson’s letter a perusal as careful as becomes the respect due to its illustrious Writer, I will return it to you. Be pleased meantime to accept the assurance of the unmingled veneration, / of, dear Sir, / your obliged & faithful Servant,
				
					Edward Everett
				
				
			